Title: To Benjamin Franklin from Target, 31 July 1782
From: Target, Guy-Jean-Baptiste
To: Franklin, Benjamin


31. juillet 1782
Je presente L’hommage de ma venération a Monsieur Franklin; plus ignorant quon ne peut dire, dans la Langue Angloise, J’ai Lu pourtant avec plaisir, l’ouvrage de M. de Crevecœur; par là je ne sai, si je peux juger quil a du en faire un peu a Monsieur Franklin; je le souhaite beaucoup et je prens a ses jouissances, Linterêt que Les honnetes gens doivent prendre a toutes celles d’un ami de L’humanité. Il me semble quil y a dans ce livre, bien du naturel et bien de la simplicité. Je desirerois que cela fut aussi decisif en guerre, que respectable au milieu de la paix. Malheureusemt. il faut avoir la guerre pour obtenir la paix, et peutêtre Les qualités dont on a besoin pour se bien batre, sont elles fort différentes de celles qui font le bonheur du monde, quand on s’est bien battu. Je m’en raporte a mon maitre, en morale, en politique, en physique, en tout. Je le salue avec un profond respect, et je le prie de maccorder quelque amitié, pour prix de ma veneration. Je cherche en finissant un autre mot que celui par lequel j’ai commencé et je ne saurois en trouver dautre.
M. de Crevecœur demeure a Caën en normandie, chez M. duperré de Lisle, Lieutenant général, Rue des Croisiés.
Target
 
Addressed: A Monsieur / Monsieur Franklin, ministre / plénipotentiaire des Etats unis / de Lamerique / A Passy
Notation: Target 31 Juillet 1782
